El, Juez Asociado Señor Córdova
emitió la opinión del tribunal.
La apelada Amelia Valentín obtuvo sentencia en una ac-ción contra Nicomedes Eosado para reivindicar una casa. Luego de ser firme la sentencia, él apelante Jesús Eosado, hijo de Nicomedes, y quien no fue parte en la acción reivindicatoria, pretendió intervenir, sin tener éxito por ser tardía su instancia'. Valentín v. Corte Municipal, 62 D.P.R. 222. Al proponerse Amelia Valentín* ejecutar la sentencia de reivindicación y obtener el mandamiento de ejecución co-rrespondiente, Jesús Eosado radicó demanda de injunction para retener la posesión de la casa, alegando y probando que estaba en posesión de la casa en concepto de dueño desde más de un año antes de radicar su demanda.
Apela Eosado de’ la sentencia que denegó el injunction por él solicitado.
Fundó la corte inferior su decisión en los casos de Ramos v. Puig, 61 D.P.R. 83 y Teissonnier v. Barnés, 8 D.P.R. 204, que resuelven que el poseedor que es lanzado de una finca en virtud de mandamiento judicial expedido en proce-dimiento ejecutivo hipotecario, no puede recurrir al inter-dicto posesorio para recobrar.la posesión. Los casos citados no son aplicables. En ninguno de ellos surge que el posee-dor demostrara que el mandamiento judicial carecía de efi-cacia en cuanto a él. Por lo tanto, los casos sólo resuelven que la persona desposeída en virtud de mandamiento judicial no puede obtener un interdicto para recobrar la pose-sión en ausencia de una demostración de la ineficacia del mandamiento.
Que el interdicto posesorio procede cuando la persona . desposeída en virtud de mandamiento judicial demuestra la ■ineficacia de éste, ha sido resuelto en Lloréns v. Arbona, 61 D.P.R. 279, y en Preston v. Maldonado, 42 D.P.R. 488.
Este último caso es enteramente aplicable al de autos, pues se trataba de un mandamiento judicial expedido en eje-*573eución de sentencia en nna acción en cobro de dinero en qne no fné parte la persona que poseía la finca en concepto de dueño, resolviéndose que éste tenía derecho a un interdicto para retener la posesión. Véase también la sentencia del Tribunal Supremo de España de 18 de febrero de 1901 (91 J.C. 252), donde se dijo:
“Considerando que si bien, a tenor de lo dispuesto en el art. 926 de la ley de Enjuiciamiento civil, cuando alguno gana en el pleito una cosa inmueble, debe ponérsele inmediatamente en posesión, tal precepto se entiende si la cosa está en poder de quien con arreglo a la sentencia ejecutoria deba entregarla, no cuando la posea un tercero a quien legalmente no pueda afectar la demanda, y que habiéndose judicialmente adjudicado a Doña Inés Sáenz la porción de tierra procedente de los predios Talapí y San F'iguerola, de la que es poseedora por dicho título justo, no puede la recurrente ser desposeída sin antes habérsele oído y vencido en juicio, conforme al art. 10 de la Constitución de la Monarquía y 446 del Código civil, que consigna el derecho de todo poseedor a ser respetado en su posesión y el de ser amparado y restituido en ella por los medios que las leyes establecen.”
La prueba en el caso de autos, que no ña sido contradicha, demuestra que el apelante estaba en posesión de. la casa, en virtud de un título de dominio cuya validez no es pertinente considerar en este procedimiento, desde antes de iniciar la demandada apelada su acción reivindicatoría. Siendo ello así, la sentencia dictada en esa acción en que él no fué parte no le obliga, ni puede tener eficacia, en cuanto a él, el man-damiento judicial expedido en ejecución de esa sentencia. Preston v. Maldonado, supra.
Aunque la apelada, al contestar la demanda del apelante, niega que éste poseyera la casa, y alega que el apelante, hijo del demandado en la acción reivindicatoría, fué la única persona que desde los comienzos de esa acción se ocupó de de-fenderla, dichas alegaciones quedan huérfanas de prueba, li-mitándose la apelada a presentar prueba documental consis-tente en las constancias de expedientes en el caso de reivin-dicación, que en nada corroboran sus alegaciones. Tenemos *574por lo tanto que aceptar como cierta la prueba presentada por el apelante, al igual que lo hizo la corte inferior. A base de esa prueba, y de las autoridades citadas, procede el inter-dicto solicitado.

Debe revocarse la sentencia apelada y dictarse otra de-clarando c'on lugar la demanda del apelante.